DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-9, 11-17 and 19-24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wickesberg (US 20190332892).

As to claim 1, Wickesberg discloses an apparatus for interactive machine learning model development (FIGS. 1-3), the apparatus comprising: 
a memory storing a plurality of observations of data of a system (FIG. 1, memory 112 of system 100 storing subset of data in FIGS. 1-4), each of the plurality of observations of the data including values of a plurality of independent variables, and a value of a dependent variable (see [0028]-[0029], Classifiers employed by the machine learning component 108 can be explicitly trained (e.g., via a generic training data) as well as implicitly trained (e.g., via receiving extrinsic information). For example, with respect to SVM's, SVM's can be configured via a learning or training phase within a classifier constructor and feature selection module. A classifier can be a function that maps an input attribute vector, x=(x1, x2, x3, x4, xn), to a confidence that the input belongs to a class—that is, f(x)=confidence(class)); and 
processing circuitry (FIG. 1, processor 110) configured to access the memory, and execute an application to generate a visual environment including a graphical user interface (GUI) for interactive development of a machine learning model (FIG. 3, data visualization tool 306; see [0024], [0032], [0035]; see also FIG. 5 and [0040]-[0041], data visualization tool 502), according to an iterative process at least an iteration of which includes the apparatus being caused to at least: 
access the memory including the plurality of observations of the data (FIGS. 3-4 and [0039], subset of data; see [0034]); 
perform an interactive feature construction and selection in which select independent variables from the plurality of independent variables are selected as or transformed into a set of features for use in building the machine learning model to predict the dependent variable, one or more of the select independent variables being selected as or transformed into the set of features based on user input via the GUI (FIG. 8, steps 802-804 and [0049]-[0050], the machine learning hypothesis can be generated based on a set of user interactions associated with the data visualization tool … the data is translated, by the system (e.g., by the data intelligence component 104) into reformatted data for a set of machine learning processes; see FIG. 4 and [0039], The subset of data 402 can be reformatted into the reformatted data 404); and 
build the machine learning model using a machine learning algorithm, the set of features, and a training set produced from the set of features and the plurality of observations of the data, including values of the select independent variables, and the value of the dependent variable (FIG. 8, steps 806-808 and [0051]-[0052], the set of machine learning processes is performed, by the system (e.g., by machine learning component 108), based on the reformatted data to generate a set of machine learning models for the data associated with the machine learning hypothesis … a machine learning model from the set of machine learning models is selected by the system (e.g., by machine learning component 108); see also [0037], the machine learning process 312 can generate a machine learning model; see [0028]-[0029]), 
wherein the interactive development of the machine learning model further includes the apparatus being caused to output the machine learning model for deployment to predict and thereby produce predictions of the dependent variable for additional observations of the data that exclude the value of the dependent variable, the predictions produced by the machine learning model being more accurate than produced by a corresponding machine learning model built without the interactive feature construction and selection that include user input via the GUI (FIG. 3 and [0037], The machine learning model can be provided to the analytics engine 304 and/or to the data visualization tool 306).

As to claim 3, Wickesberg further discloses wherein the iteration of the iterative process further includes the apparatus being caused to: 
perform an exploratory data analysis of the values of a set of independent variables from the plurality of independent variables for a set of observations from the plurality of observations of the data, in which infographics are automatically produced in the GUI to visually summarize the values of the set of independent variables (FIG. 5; [0026], [0028], [0040]-[0041]), and 
wherein the apparatus being caused to perform the interactive feature construction and selection includes being caused to perform the interactive feature construction and selection based on the exploratory data analysis, the one or more of the select independent variables being selected as or transformed into the set of features based on user input via the GUI and the infographics automatically produced in the GUI (FIGS. 4-5 and [0039]-[0041]).

As to claim 4, Wickesberg further discloses wherein at least one subsequent iteration of the iterative process includes the apparatus being caused to at least: 
modify one or more of the set of features to produce a modified set of features for the subsequent iteration, based on user input via the GUI (see [0026], the set of user interaction can be a set of workflows to dynamically create the prediction target data; [0037], a workflow prediction 310 can be employed to dynamically create one or more prediction targets with respect to data associated with the data visualization tool 306; [0049], the set of user interaction can be a set of workflows to dynamically create the machine learning hypothesis); and 
build a version of the machine learning model using the machine learning algorithm, the modified set of features, and a modified training set produced from the modified set of features and the plurality of observations of the data (see [0052], a machine learning model from the set of machine learning models is selected by the system (e.g., by machine learning component 108)).

As to claim 5, Wickesberg further discloses wherein the apparatus being caused to perform the interactive feature construction and selection includes being caused to apply the one or more of the select independent variables to a transformation to produce a feature of the set of features, the one or more of the select independent variables or the transformation being selected based on user input via the GUI (FIG. 4a and [0039], subset of data 402 can be reformatted into the reformatted data 404; see [0037], set of user interactions).

As to claim 6, Wickesberg further discloses wherein at least one subsequent iteration of the iterative process includes the apparatus being caused to at least: 
modify the one or more of the select independent variables or the transformation based on user input via the GUI, and thereby modifying the feature of the set of features produced therefrom, the set of features being a modified set of features including a thereby modified feature for the subsequent iteration (see [0026], the set of user interaction can be a set of workflows to dynamically create the prediction target data; [0037], a workflow prediction 310 can be employed to dynamically create one or more prediction targets with respect to data associated with the data visualization tool 306; [0049], the set of user interaction can be a set of workflows to dynamically create the machine learning hypothesis); and 
build a version of the machine learning model using the machine learning algorithm, the modified set of features, and a modified training set (see [0052], a machine learning model from the set of machine learning models is selected by the system (e.g., by machine learning component 108)).

As to claim 7, Wickesberg further discloses wherein the apparatus being caused to build the machine learning model includes being caused to perform an interactive model building in which the machine learning algorithm is selected from a plurality of machine learning algorithms based on user input via the GUI (see [0051], set of machine learning processes … the set of machine learning processes can employ expert systems, fuzzy logic, SVMs, Hidden Markov Models (HMMs), greedy search algorithms, rule-based systems, Bayesian models (e.g., Bayesian networks), neural networks, other non-linear training techniques, data fusion, utility-based analytical systems, systems employing Bayesian models, and/or other machine learning systems), and wherein at least one subsequent iteration of the iterative process includes the apparatus being caused to at least: 
perform the interactive model building to build a version of the machine learning model using a different one of the plurality of machine learning algorithms, the set of features, and the training set, the different one of the plurality of machine learning algorithms being selected based on user input via the GUI (see [0051]-[0052], the set of machine learning processes is performed, by the system (e.g., by machine learning component 108), based on the reformatted data to generate a set of machine learning models for the data associated with the machine learning hypothesis. The set of machine learning processes can, for example, perform different machine learning processes associated with deep learning to facilitate two or more classifications, two or more inferences and/or two or more predictions associated with the reformatted data).

As to claim 8, Wickesberg further discloses wherein the iteration of the iterative process further includes the apparatus being caused to: 
evaluate the machine learning model, including using the machine learning model to predict and thereby produce evaluative predictions of the dependent variable, and produce at least one evaluative infographic that summarizes the evaluative predictions in a layout that reflects performance of the machine learning model (FIG. 6 and [0042], the section 604 can provide the information associated with the machine learning model as graphical metrics associated with the machine learning model and/or graphical key performance indicators associated with the machine learning model).

As to claims 9 and 11-16, method claims 9 and 11-16 correspond to apparatus claims 1 and 3-8, recite the same features as those recited in claims 1 and 3-8, respectively, and are therefore rejected for the same reasons as used above in rejecting claims 1 and 3-8.

As to claims 17 and 19-24, CRM claims 17 and 19-24 correspond to apparatus claims 1 and 3-8, recite the same features as those recited in claims 1 and 3-8, respectively, and are therefore rejected for the same reasons as used above in rejecting claims 1 and 3-8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wickesberg (US 20190332892) in view of Vali et al (US 20170233105).

As to claim 2, Wickesberg further discloses wherein the system is an aircraft (see [0021], The system 100 can be employed by various systems, such as, but not limited to … aircraft systems).
Wickesberg fails to explicitly disclose the plurality of observations of the data is flight data for plurality of flights of the aircraft, for each flight of which the values of the plurality of independent variables are measurements of a plurality of properties recorded by an airborne flight recorder from a plurality of sensors or avionic systems during the flight, and the value of the dependent variable is an indication of a condition of the aircraft during the flight.
However, Vali teaches the plurality of observations of the data is flight data for plurality of flights of the aircraft, for each flight of which the values of the plurality of independent variables are measurements of a plurality of properties recorded by an airborne flight recorder from a plurality of sensors or avionic systems during the flight, and the value of the dependent variable is an indication of a condition of the aircraft during the flight (see [0035]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skills in the art to modify Wickesberg using Vali’s teachings to include the plurality of observations of the data is flight data for plurality of flights of the aircraft, for each flight of which the values of the plurality of independent variables are measurements of a plurality of properties recorded by an airborne flight recorder from a plurality of sensors or avionic systems during the flight, and the value of the dependent variable is an indication of a condition of the aircraft during the flight in order to provide visualization of aggregated maintenance data for aircraft reliability programs (Vali; [0001]).

As to claim 10, method claim 10 corresponds to apparatus claim 2, recites the same features as those recited in claim 2, and is therefore rejected for the same reasons of obviousness as used above in rejecting claim 2.

As to claim 18, CRM claim 18 corresponds to apparatus claim 2, recites the same features as those recited in claim 2, and is therefore rejected for the same reasons of obviousness as used above in rejecting claim 2.
Response to Arguments
Applicant's arguments filed on 09/08/2022 have been fully considered but they are not persuasive. 
Applicant argues, at pages 5-6, that there is no discussion in Wickesberg of storing “values of a plurality of independent variables, and a value of a dependent variable” in the memory shown in FIGS. 1-4 or in paragraph [0028]- [0029]. The examiner respectfully disagrees. First, Applicant’s invention is directed to “interactive development of a ML model that closes the loop between machine learning and human intelligence. Example implementations provides a framework that enables SMEs to look inside the ML models as they are developed and refined. The framework is dynamic and interactive, and includes an active feedback mechanism to enable SMEs to interact with the ML models in order to understand and refine them to meet their needs. This active feedback mechanism creates a real-time interactive ML model that incorporates domain knowledge (SME input) into the model's development process as the model is built. The framework enables SML input to the ML model development process, enabling development of a “white box” ML model that is at times referred to as human-centric or human-in-the-loop machine learning” per Applicant’s paragraph [0006]. Wickesberg disclosure is directed to “Systems and techniques for facilitating data intelligence driven artificial intelligence model generation and/or consumption are presented. For example, as compared to conventional artificial intelligence techniques, the subject innovations provide for a novel artificial intelligence framework that leverages data intelligence technologies as an intermediary to facilitate automated artificial intelligence model generation. Additionally or alternatively, the generated artificial intelligence models can be consumed seamlessly through an intermediary data intelligence layer. In an aspect, data science can be injected into a data visualization tool to facilitate artificial intelligence model generation and/or consumption. In an embodiment, an artificial intelligence engine, data intelligence tools and an artificial intelligence orchestration engine can be integrated together to facilitate artificial intelligence model generation and/or consumption. One or more prediction goals for a machine learning model can also be presented via a data visualization tool in a graphical manner. For instance, the data visualization tool can be employed to ask one or more questions dynamically for an artificial intelligence tool … Also, a user without artificial intelligence knowledge can develop predictive analytics by employing the novel artificial intelligence framework disclosed herein” per paragraph [0020] of Wickesberg. Second, based on Applicant’s disclosure see for example [0002], which recites “Machine learning (ML) is a process to analyze data in which the dataset is used to determine a ML model (also called a rule or a function) that maps input data (also called explanatory variables or predictors) to output data (also called dependent variables or response variables) according to a machine learning algorithm”, the “independent variables” are input data and “dependent variable” is the output data in a ML model. These data are stored in and read from the memory for execution of the ML model as well known in the art. Wickesberg discloses in [0028]-[0029], the machine learning component 108 can perform a machine learning process (e.g., an artificial intelligence process for machine learning) based on the subset of the data and/or the prediction target data. In an aspect, the machine learning component 108 can perform deep learning to facilitate one or more classifications, one or more inferences and/or one or more predictions associated with the data … the machine learning component 108 can generate a machine learning model (e.g., MACHINE LEARNING MODEL shown in FIG. 1) based on the subset of the data and/or the prediction target data … The machine learning component 108 can employ, for example, a support vector machine (SVM) classifier to learn and/or generate inferences for the subset of the data and/or the prediction target data … A classifier can be a function that maps an input attribute vector, x=(x1, x2, x3, x4, xn), to a confidence that the input belongs to a class—that is, f(x)=confidence(class) … the machine learning component 108 can perform a set of machine learning computations associated with learning one or more features and/or information related to the subset of the data and/or the prediction target data. FIGS. 1-4 illustrate the memory used for the execution of the ML as well as input/output data. Therefore, Wickesberg discloses a memory storing a plurality of observations of data of a system, each of the plurality of observations of the data including values of a plurality of independent variables, and a value of a dependent variable.
Applicant argues, at page 6, that he cited portion in Wickesberg only states that the “machine learning hypothesis can be generated based on a set of user interactions associated with the data visualization tool” and that the Examiner fails to establish how “user interactions associated with the data visualization tool” is equivalent to “select independent variables from the plurality of independent variables are selected as or transformed into a set of features for use in building the machine learning model to predict the dependent variable, one or more of the select independent variables being selected as or transformed into the set of features based on user input via the GUI.” The examiner respectfully disagrees. Wickesberg discloses in FIG. 4 and [0039], The system 400 includes a subset of data 402 [which correspond to independent variables as explained above] and reformatted data 404. The subset of data 402 can be, for example, data obtained from a data visualization tool (e.g., data visualization tool 306) … The subset of data 402 can be reformatted into the reformatted data 404. For example, the data intelligence component 104 can reformat (e.g., transform) the subset of data 402 into the reformatted data 404. Wickesberg discloses in [0049]-[0050], At 802, a machine learning hypothesis for data associated with a data visualization tool is determined by a system comprising a processor (e.g., by data intelligence component 104). The machine learning hypotheses can be a prediction target or a rule for a function to model. In an embodiment, the machine learning hypothesis can be generated based on a set of user interactions associated with the data visualization tool. The set of user interaction can be a set of user interactions to, for example, view, analyze and/or interact with the data via the data visualization tool. In an aspect, the set of user interaction can be a set of workflows to dynamically create the machine learning hypothesis. In an embodiment, the machine learning hypothesis can be generated based on a set of graphical questions associated with the data visualization tool. For instance, the data visualization tool can present a set of questions graphically and the machine learning hypothesis can be generated based on analysis of a set of user interactions associated with the set of questions … At 804, the data is translated, by the system (e.g., by the data intelligence component 104) into reformatted data for a set of machine learning processes. Therefore, Wickesberg discloses “perform an interactive feature construction and selection in which select independent variables from the plurality of independent variables are selected as or transformed into a set of features for use in building the machine learning model to predict the dependent variable, one or more of the select independent variables being selected as or transformed into the set of features based on user input via the GUI”.
Applicant argues, at pages 6-7, that the cited portion of Wickesberg does not speak to producing predictions of a dependent variable for additional observations of the data that exclude the value of the dependent variable. The passage cited by the Examiner merely discusses providing a machine learning model to an analytics engine or data visualization tool without addressing the dependent variable or additional observations of the data that exclude the value of the dependent variable. The claim recites “wherein the interactive development of the machine learning model further includes the apparatus being caused to output the machine learning model for deployment to predict and thereby produce predictions of the dependent variable for additional observations of the data that exclude the value of the dependent variable, the predictions produced by the machine learning model being more accurate than produced by a corresponding machine learning model built without the interactive feature construction and selection that include user input via the GUI”. Therefore, “for deployment to predict and thereby produce predictions of the dependent variable for additional observations of the data that exclude the value of the dependent variable, the predictions produced by the machine learning model being more accurate than produced by a corresponding machine learning model built without the interactive feature construction and selection that include user input via the GUI” does not have any patentable weight since the scope of the claim does NOT include the deployment of the machine learning model as the machine learning model is NOT deployed and does NOT predict and thereby produce predictions of the dependent variable. Therefore, The BRI of the this limitation is “wherein the interactive development of the machine learning model further includes the apparatus being caused to output the machine learning model” since “for deployment to predict and thereby produce predictions of the dependent variable for additional observations of the data that exclude the value of the dependent variable, the predictions produced by the machine learning model being more accurate than produced by a corresponding machine learning model built without the interactive feature construction and selection that include user input via the GUI” does not have any patentable weight. Wickesberg discloses in FIG. 3 and [0037], Based on the subset of data determined by the data intelligence component 104, the machine learning process 312 can generate a machine learning model (e.g., MACHINE LEARNING MODEL shown in FIG. 3) … The machine learning model can be provided to the analytics engine 304 and/or to the data visualization tool 306. Therefore, Wickesberg discloses “wherein the interactive development of the machine learning model further includes the apparatus being caused to output the machine learning model for deployment to predict and thereby produce predictions of the dependent variable for additional observations of the data that exclude the value of the dependent variable, the predictions produced by the machine learning model being more accurate than produced by a corresponding machine learning model built without the interactive feature construction and selection that include user input via the GUI”.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482